Title: From John Adams to John Adams, April 1815
From: Adams, John
To: Adams, John



My dear Child
Quincy April 1815

I am much pleased with your Translation. The Character of Anacreon is one of the many Mysteries of Antiquity which the Researches of your whole Life will not be able to unridle.
He did well to renounce the Heroes, for he either know nothing of the Sons of Atreus, of Cadmus the Theban King, or of Hercules and his twelve Labours; or if he knew any Thing, he dared not till what he know.
It is however agreed that in voluptuous Poetry he has never been exceed in the long Track of Time from more than 500 before Christ to this 19th Century. La Fontaine himself never equalled him in delicacy, No nor the Irish Volupluary Moor.
But if I mistake not your Nature, John, You have in your little head contemplations of Deeds of higher Renown than the frivolous amusements of Love and Wine.
You will never say with Milton’s Libertine
“Give Us Love, Gods, and Wine
“Or take What you gave.
Majora Canamus. So adises and So prays your / affectionate Grandfather

John Adams